BRITT, Judge.
All of appellant’s exceptions relate to the findings of fact set forth in the judgment but the record on appeal does not contain the evidence presented at trial. It is well settled that when the evidence is not included in the record, it will be presumed that the evidence was sufficient to support the findings of fact. Mt. Olive v. Price, 20 N.C. App. 302, 306, 201 S.E. 2d 362, 364 (1973) ; Cobb v. Cobb, 10 N.C. App. 739, 741, 179 S.E. 2d 870, 871 (1971) ; 1 Strong, N. C. Index 2d, Appeal and Error, § 42 at p. 185.
The findings of fact support the trial court’s conclusions of law and adjudication that plaintiff is entitled to recover from appellants the amounts provided in the judgment.
Affirmed.
Judges Vaughn and Arnold concur.